Exhibit 10.1

 

[JAGUAR LETTERHEAD]

 

July 31, 2017

 

Re:                                 Reset Offer of Common Stock Purchase
Warrants

 

To Whom It May Concern:

 

Jaguar Animal Health, Inc., a Delaware corporation (the “Company”), is pleased
to offer to you the opportunity to reprice the exercise of all of the Common
Stock purchase warrants set forth on Annex I attached hereto (collectively, the
“Reprice Warrants”) currently held by you (the “Holder”). The shares underlying
the Reprice Warrants (“Warrant Shares”) have been registered for resale pursuant
to a registration statement on Form S-1 (File No. 333-214956) (the “Registration
Statement”). The Registration Statement is currently effective and, upon
exercise of the Reprice Warrants pursuant to this letter agreement, will be
effective for the issuance or resale, as the case may be, of the Warrant Shares.
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Securities Purchase Agreement, dated as of November 22, 2016, by and
among the Company and the signatories thereto (the “Purchase Agreement”).

 

In consideration for exercising in some or all of the Reprice Warrants held by
you (the “Warrant Exercise”), the Company hereby offers you a reduced exercise
price of the Reprice Warrants as follows: $0.40 for all Series C Warrants.
Notwithstanding anything herein to the contrary, in the event the Warrant
Exercise would otherwise cause the Holder to exceed the beneficial ownership
limitations (“Beneficial Ownership Limitation”) in the Reprice Warrants, the
Company shall only issue such number of Warrant Shares to the Holder that would
not cause such Holder to exceed the maximum number of Warrant Shares permitted
thereunder with the balance to be held in abeyance until notice from such Holder
that the balance (or portion thereof) may be issued in compliance with such
limitations.

 

Expressly subject to the paragraph immediately following this paragraph below,
Holder may accept this offer by signing this letter below, with such acceptance
constituting Holder’s exercise of some or all of the Reprice Warrants for an
aggregate exercise price as set forth on the Holder’s signature page hereto (the
“Warrants Exercise Price”) on or before 8:00 a.m. Eastern Time on July 31, 2017
(the “Outside Exercise Time”). For the avoidance of doubt, to the extent that
the Holder does not exercise all of such Holder’s Warrants issued pursuant to
the Purchase Agreement on or prior to the Outside Exercise Time, all of the
original terms and provisions of such Warrants, including the original exercise
prices thereunder, shall remain in full force and effect and the Holder shall
have no right to exercise the Warrants for the reduced exercise prices stated
herein.

 

Additionally, the Company agrees to the representations, warranties and
covenants set forth on Annex A attached hereto.

 

From the date hereof until ten (10) Trading Days after the date hereof, neither
the Company nor any Subsidiary shall issue, enter into any agreement to issue or
announce the issuance or proposed issuance of any shares of Common Stock or
Common Stock Equivalents. Notwithstanding the foregoing, this provision shall
not apply in respect of any Common Stock or Common Stock Equivalents to be
issued in connection with: (i) the previously announced acquisition of Napo
Pharmaceuticals, Inc., or (ii) the Jaguar Animal Health, Inc. 2014 Stock
Incentive Plan.

 

--------------------------------------------------------------------------------


 

If this offer is accepted and the transaction documents are executed on or
before the Outside Exercise Time, then on or before 9:00 a.m. Eastern Time on
July 31, 2017, the Company shall file a Current Report on Form 8-K with the
Securities and Exchange Commission disclosing all material terms of the
transactions contemplated hereunder. The Company shall also file an amendment to
the prospectus supplement to the Registration Statement disclosing the reduced
exercise price of the Reprice Warrants within two (2) Trading Days. The Company
represents, warrants and covenants that, upon acceptance of this offer, the
shares underlying the Reprice Warrants shall be issued free of any legends or
restrictions on resale by Holder and all of the Warrant Shares shall be
delivered electronically through the Depository Trust Company within one
(1) Business Day of the date the Company receives the Warrants Exercise Price
(or, with respect to shares that would otherwise be in excess of the Beneficial
Ownership Limitation, within two (2) Business Days of the date the Company is
notified by Holder that its ownership is less than the Beneficial Ownership
Limitation). The terms of the Reprice Warrants, including but not limited to the
obligations to deliver the Warrant Shares, shall otherwise remain in effect as
if the acceptance of this offer were a formal Notice of Exercise (including but
not limited to any liquidated damages and compensation in the event of late
delivery of the Warrant Shares).

 

The Company acknowledges and agrees that the obligations of the Holders under
this letter agreement are several and not joint with the obligations of any
other holder of any other holders of Common Stock Purchase Warrants of the
Company (each, an “Other Holder”) under any other agreement related to the
exercise of such warrants (“Other Warrant Exercise Agreement”), and the Holder
shall not be responsible in any way for the performance of the obligations of
any Other Holder or under any such Other Warrant Exercise Agreement. Nothing
contained in this letter agreement, and no action taken by the Holders pursuant
hereto, shall be deemed to constitute the Holders and the Other Holders as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Holders and the Other Holders are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by this letter agreement and the Company acknowledges
that the Holders and the Other Holders are not acting in concert or as a group
with respect to such obligations or the transactions contemplated by this letter
agreement or any Other Warrant Exercise Agreement. The Company and the Holders
confirm that the Holders have independently participated in the negotiation of
the transactions contemplated hereby with the advice of its own counsel and
advisors. The Holders shall be entitled to independently protect and enforce
their rights, including, without limitation, the rights arising out of this
letter agreement, and it shall not be necessary for any Other Holder to be
joined as an additional party in any proceeding for such purpose.

 

The Company hereby represents and warrants as of the date hereof and covenants
and agrees from and after the date hereof that none of the terms offered to any
Other Holder with respect to any Other Warrant Exercise Agreement (or any
amendment, modification or waiver thereof), is or will be more favorable to such
Other Holder than those of the Holders and this letter agreement. If, and
whenever on or after the date hereof, the Company enters into an Other Warrant
Exercise Agreement, then (i) the Company shall provide notice thereof to the
Holders promptly following the occurrence thereof and (ii) the terms and
conditions of this letter agreement shall be, without any further action by the
Holders or the Company, automatically amended and modified in an economically
and legally equivalent manner such that the Holder shall receive the benefit of
the more favorable terms and/or conditions (as the case may be) set forth in
such Other Warrant Exercise Agreement (including the issuance of additional
Warrant Shares); provided that upon written notice to the Company at any time
the Holder may elect not to accept the benefit of any such amended or modified
term or condition, in which event the term or condition contained in this letter
agreement shall apply to the Holders as it was in effect immediately prior to
such amendment or modification as if such amendment or modification never
occurred with respect to the Holders. The provisions of this paragraph shall
apply similarly and equally to each Other Warrant Exercise Agreement.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

To accept this offer, Holder must counter execute this letter agreement and
return the fully executed agreement to the Company at e-mail:
lconte@jaguaranimalhealth.com, attn.: Lisa Conte, on or before 8:00 am Eastern
Time on July 31, 2017.

 

 

 

Sincerely yours,

 

 

 

 

JAGUAR ANIMAL HEALTH, INC.

 

 

 

 

By:

 

 

Name:

Lisa A. Conte

 

Title:

President and Chief Executive Officer

 

Accepted and Agreed to:

 

 

 

 

 

Name of Holder:

 

 

 

 

 

Signature of Authorized Signatory of Holder:

 

 

 

 

 

Name of Authorized Signatory:

 

 

 

 

 

Title of Authorized Signatory:

 

 

 

 

Repriced Warrant Shares:

 

 

 

1.              Series C Warrants

 

a.              Number of Series C Warrants Exercised:

 

b.              Aggregate Exercise Price for Series C Warrants: $

 

--------------------------------------------------------------------------------


 

Annex A

 

Representations, Warranties and Covenants of the Company. The Company hereby
makes the following representations and warranties to the Holder:

 

(a)      Affirmation of Prior Representations, Warranties and Covenants. The
Company hereby represents and warrants to the Holder that the Company’s
representations and warranties as set forth in Section 3.1 and as set forth in
covenants listed in Article IV of the Securities Purchase Agreement, dated as of
November 22, 2016 (the “Purchase Agreement”), together with any updates in the
Company’s SEC Reports subsequent to the Purchase Agreement, are true and correct
as of the date hereof and have been fully performed as of the date hereof.
Capitalized terms not otherwise defined in this Annex A shall have the meanings
set forth in the Purchase Agreement. Additionally, the Company hereby represents
and warrants to the Holder that as of July 26, 2017, there were 18,093,345
shares of common stock, par value $0.0001 per share, outstanding.

 

(b)      Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this letter agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, its board of directors
or its stockholders in connection therewith. This letter agreement has been duly
executed by the Company and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

(c)      No Conflicts. The execution, delivery and performance of this letter
agreement by the Company and the consummation by the Company of the transactions
contemplated hereby do not and will not: (i) conflict with or violate any
provision of the Company’s certificate of incorporation, bylaws or other
organizational or charter documents; or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company in connection with, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any material agreement, credit facility, debt or
other material instrument (evidencing Company debt or otherwise) or other
material understanding to which such Company is a party or by which any property
or asset of the Company is bound or affected; or (iii) subject to the Required
Approvals (as defined in the Purchase Agreement), conflict with or result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected, except, in the
case of each of clauses (ii) and (iii), such as could not have or reasonably be
expected to result in a Material Adverse Effect (as defined in the Purchase
Agreement).

 

(d)      Nasdaq Corporate Governance. The transactions contemplated under this
letter agreement, comply with all rules of the Trading Market.

 

--------------------------------------------------------------------------------


 

Annex I

 

1.              Up to an aggregate of 1,666,668 Series C Warrants.*

 

--------------------------------------------------------------------------------

*  As defined in the Securities Purchase Agreement, dated as of November 22,
2016, by and among Jaguar Animal Health, Inc. and the purchasers signatory
thereto.

 

--------------------------------------------------------------------------------